PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
HUANG, TSE-YAO
Application No. 16/596,057
Filed: October 08, 2019
For: SEMICONDUCTOR DEVICE AND METHOD FOR FABRICATING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 5, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance and Fee(s) Due (Notice) mailed on July 26, 2021, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on October 27, 2021.  A Notice of Abandonment was mailed on November 12, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $1200.00; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

This application is being forwarded to the Office of Data Management for processing into a patent.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET